Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response 5/3/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of ---(1) feeder cells that simultaneously express HLA-E, HLA-Bw4, -C1, and C2-KIR ligands for NK cells and non-KIR binding Bw6 ligands, express and secrete IL-2, and comprise an expression vector that expresses the cognate surface antigen for a CAR that is the tumor associated antigen PSCA, and (2) CAR-NK cells that comprise a nucleic acid [sequence or molecule] encoding the CAR for the NK cells, wherein the nucleic acid also encodes a scFv that specifically recognizes PSCA and is implemented in the CAR--- in Applicant’s amendment and response filed 1/40/22.   

Claims 1-14 and newly added claims 17-19 are presently being examined.  Applicant is reminded that claims 15 and 16 are withdrawn and are directed to non-elected Groups.

3.  Applicant’s amendment filed 5/3/22 has overcome the prior rejection of record of claim 14 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” claim without setting forth steps involved in the process is not a proper process claim under 35 U.S.C. 101 (see MPEP 2173.05(q).

Applicant has amended claim 14 to recite “The method”, a statutory category of patent eligible subject matter. 

4.  Applicant’s amendment filed 5/3/22 has overcome the prior rejection of record of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (written description).

Applicant has amended claim 7 to recite particular scFv.  

5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.  Claims 1-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 5/3/22.

     a. Claim 7 is indefinite in the recitation of “comprising NK cells that are expanded comprise a nucleic acid” because it is not clear what is meant.
     
     b. Claim 8 is indefinite in the recitation of “wherein said feeder cells are genetically engineered to secrete at least human IL-2” because the metes and bounds of the claim are not clear, i.e., the cells according to claim 1 are already genetically engineered to secrete generic IL-2, but there is no recitation of any other secreted molecule that is genetically introduced into the feeder cells.

     c. Applicant is reminded that claim 9 recites “wherein said feeder cells comprise an expression vector which expresses the cognate surface-antigen for the CAR” at lines 1-3.  There is insufficient antecedent basis for this limitation in the claim because base claim 1 does not recite a CAR.

     d.  Claim 10 is indefinite in the recitation of “A feeder cell comprising an expression vector, wherein said feeder cell expresses…” because the metes and bounds of the claim are not clear, A., it is not clear what the feeder cell comprises because there is no nexus between “an expression vector” and what is expressed, opening the claim to encompass any expressed product of an expression vector (there is no recitation that the expression vector encodes and expresses any of the molecules that are recited in the claim.  

     e. Claim 17 is indefinite in the recitation of “wherein said PC3 cells are genetically engineered to express interleukin-2” because it is not clear what is meant, i.e., base claim 1 already recites that the genetically engineered feeder cells “express and secrete interleukin-2”.

      f.  Claims 1 and 10 are indefinite in the recitation of “at least one co-stimulatory molecule selected from IL-15, IL-18, and IL-21” because it is not clear what is meant, i.e., the instant specification discloses a number of species of co-stimulatory molecules, but these recited species are cytokines and are not amongst them.

7.  The claimed method and artificial feeder cell are free of the prior art.

8.  No claim is allowed.

9.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644